I dissent. The act is intended to prevent in *Page 107 
some degree the practice of fraudulently selling packages of butter at underweight, a practice which we cannot say is infrequent. The prevention of fraud is a legitimate exercise of the police power. That the putting of a label on the outside of every package, showing its weight correctly, will tend to prevent the fraud at which the law is directed, must be admitted. If so, the extent of the preventive effect, and whether the results are sufficient to justify the inconvenience entailed upon a lawful business, are questions which the legislature must in the first instance decide. Its decision on such questions is conclusive upon the courts, unless it appears that the interference with the business, as compared with the benefits resulting therefrom, will be so great as to render the law an unreasonable exercise of the police power. This we cannot do without violating the rule of statutory construction to the effect that a statute must, if possible, be so construed as to make it constitutional. The requirement that the package shall be marked with its "exact weight," must receive a reasonable interpretation, and a slight deviation from the precise weight, not willfully or knowingly made, would not be held a violation of the law. Thus construed, I am of the opinion that the burden imposed on the business is not sufficiently onerous to justify this court in declaring it void as an unreasonable interference with business. It is common knowledge that in this state butter is almost invariably pressed in molds and wrapped in cloth or paper to prepare it for the market. The weight is always known or very easily ascertained by the maker. With modern facilities for printing, it will not be difficult or expensive to make that weight appear on the outside of the package, as required by the law in question. That it may be oppressive in rare instances, is not a judicial objection to the validity of a law of this character. The legislative judgment that such frauds are so prevalent as to justify the preventive legislation is not so clearly wrong as to require interference by the court. The error must be beyond reasonable doubt, or the legislative decision must be upheld. (Bourland v. Hildreth,26 Cal. 184; University v. Bernard, 57 Cal. 612; In re Madera Irr.Dist., 92 Cal. 310, [28 P. 272, 675, 27 Am. St. Rep. 106]; Cooley on Constitutional Limitations, 7th ed., 228.)
  Sloss, J., and Angellotti, J., concurred. *Page 108